Citation Nr: 1208191	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a lower jaw disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to August 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in part, denied service connection for diabetes mellitus, a bilateral knee disability, a low back disability and a lower jaw condition.

A hearing was held at the RO in December 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The issues of entitlement to service connection for a bilateral knee disability and a low jaw disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to service connection for diabetes mellitus was requested.

2.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to service connection for a low back condition was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to entitlement to service connection for diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal as to entitlement to service connection for a low back disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran had pending claims for entitlement to service connection for diabetes mellitus, a low back disability, a bilateral knee disability and a lower jaw disability.  

However, in his October 2009 substantive appeal, he indicated that he only wished to appeal the issues of entitlement to service connection for hearing loss (which was subsequently granted in a June 2011 rating decision and thus is no longer before the Board) and a bilateral knee disability.  At his December 2011 hearing, the Veteran also testified that he wished to continue his appeal for the issue of entitlement to service connection for a lower jaw disability.  Therefore, the appeals for the claims for entitlement to service connection for diabetes mellitus and a low back disability are deemed withdrawn.  See 38 C.F.R. § 20.204.

The Veteran, through his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed. 


ORDER

Entitlement to service connection for diabetes mellitus is dismissed.

Entitlement to service connection for a low back disability is dismissed. 


REMAND

The Board notes that some of the Veteran's service records are associated with the clams file.  However, a March 2006 response from the National Personnel Records Center (NPRC) indicates that the Veteran's records were damaged in a fire at the NPRC in St. Louis in 1973.  The NPRC noted that the original records were "moldy and brittle" and could not be mailed so photocopies of these damaged records were instead provided.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261(1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  For purposes of providing an examination, the threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for a bilateral knee disability, the Veteran contends that he injured his left knee in service playing football and injured his right knee in an in-service helicopter incident.  The Veteran's June 1959 separation examination noted "minor football injuries" while another service treatment record noted that the Veteran had an injury to both knees when playing football.

Additionally, in correspondences, the Veteran's sister and a friend of the Veteran both noted that the Veteran experienced trouble with his knees when he first came home from his service.

The Veteran has a current diagnosis of severe bilateral degenerative joint disease of the knees.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed disability of his bilateral knees.  

Based on the Veteran's in-service complaints of knee injuries and the Veteran, his sister and his friend's lay statements of a continuity of symptomatology, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a bilateral knee disability and that further medical examination and opinions in connection with this claim is warranted.  The Board finds that an examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether there is a current disability of his bilateral knees related to service. 

Regarding the Veteran's claim for a lower jaw disability, the Veteran contends that he broke three teeth when he suffered a traumatic injury when he was hit in the side of his head while on a bridge in Germany.  He testified that a German dentist removed the remainder of his broken teeth but that he never received treatment from an Army dentist after that.

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2011). 

Based on the current record, it remains unclear whether the Veteran is diagnosed with a dental condition for which disability compensation may be provided; specifically, loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Thus, a remand is required so that a VA dental examination can be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present disability of his bilateral knees.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present disability of the bilateral knees as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disability was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

3.  The Veteran should be scheduled to undergo a VA dental examination.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

The VA examiner should identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth or a lower jaw disability due to trauma or disease.  The examiner should also render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed dental disabilities, to include a lower jaw disability, if found, are a result of an incident in service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


